 
 
                                                              JS-6
 
 
 
 
                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
   FELIX ESTUARDO MAQUIZ        ) CASE NO. ED CV 11-970-JAK (PJW)
     MACDONALD,                   )
                                )
                    Petitioner,   )
                                ) JUDGMENT
               v.                 )
                                )
     A. HEDGPETH,                 )
                                )
                    Respondent.   )
                                )
                                  )

          On December 27, 2018, the Ninth Circuit Court of Appeals

     issued its mandate, remanding the action to this court with

     instructions to grant the writ of habeas corpus.

          Consistent with that mandate, it is hereby adjudged and

     decreed that the Petition is granted.   The matter is remanded








    to the Superior Court of Riverside County for re-sentencing in
    Case No. RIF097618 within 30 days of the date of this judgment.
 
           DATED:         )HEUXDU\    .
 
 
                                                  JOHN A. KRONSTADT
                                                 UNITED STATES DISTRICT JUDGE
 
 













   Presented by:


   PATRICK J. WALSH
     UNITED STATES MAGISTRATE JUDGE

   S:\PJW\Cases-CLOSED\Closed-State Habeas\MACDONALD, F 970\Remand Judgment.wpd
